Citation Nr: 1726065	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for left knee disorder, claimed as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in March 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  In December 2014 and April 2016, the Board remanded the case for additional development and it now returns for further appellate review.  The procedural history of the case is detailed in the Introduction section of the December 2014 remand, which is herein incorporated by reference.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Torn medial meniscus of the right knee with cartilaginous and osteocartilaginous loose bodies and chondromalacia of the patella clearly and unmistakably preexisted the Veteran's active military service and were clearly and unmistakably not aggravated thereby. 

2.  A right knee disorder other than torn medial meniscus of the right knee with cartilaginous and osteocartilaginous loose bodies and chondromalacia of the patella is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.

3.  A left knee disorder is not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disorder, claimed as secondary to a right knee disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by December 2008 and April 2009 letters, sent prior to the issuance of the respective rating decisions on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained.

VA also afforded the Veteran a VA examination in October 2013 and obtained addendum opinions in March 2015 and May 2016 in connection with the issues on appeal.  While the Board previously found that the October 2013 VA opinion in its entirety and the March 2015 VA opinion in regard to whether the Veteran's pre-existing right knee disorder was aggravated during service were inadequate to decide the claims, the Board finds that the remainder of the March 2015 VA opinion and the entirety of the May 2016 opinion are adequate to decide the issues as they are predicated on a review of the record, to include the Veteran's STRs, post-service treatment records, and contentions.  The opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein have been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges caused or aggravated his right knee disorder, the type and onset of symptoms, and his contention that his right knee disorder, in turn, caused or aggravated his left knee disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available, the Board remanded the matter in December 2014 in order to obtain them.  Furthermore, based on the Veteran's hearing testimony, the Board also remanded the case in order to obtain addendum opinions addressing the etiology of his claimed knee disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's December 2014 and April 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in December 2014, the Board directed that the Veteran be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include those pertaining to his Worker's Compensation claims, from a private physician in Aurora, Colorado, in the early 1990's; Dr. Varner in Denver; and the Orthopedic Center of the Rockies.  After obtaining any necessary authorization from the Veteran, the AOJ was directed to obtain all outstanding records, to include VA treatment records from the Fort Collins facility dated from 1994 to 2001 and updated VA treatment records dated from January 2014 to the present.  Following such remand, the AOJ sent the Veteran a letter in March 2015 in which such information was requested; however, he did not respond to the letter.  In this regard, the duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Furthermore, while updated VA treatment records were obtained, it was determined that VA treatment records from the Fort Collins facility dated from 1994 to 2001 were unavailable. 

The December 2014 remand also directed that the Veteran's SSA records and an addendum opinion addressing the etiology of the Veteran's bilateral knee disorders be obtained.  Thereafter, his SSA records were associated with the file in March 2015 and a VA addendum opinion was obtained that same month.
	
Thereafter, in April 2016, the Board again remanded the case in order for the AOJ to issue a formal determination as to the unavailability of the Veteran's records from the Fort Collins VA medical facility and obtain another addendum opinion addressing the etiology of the Veteran's bilateral knee disorders.  Thereafter, the Veteran was advised in April 2016 that his records from the Fort Collins VA facility were unavailable and a VA addendum opinion was rendered in May 2016.  

Therefore, the Board finds that there has been substantial compliance with the Board's December 2014 and April 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
§ 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529   (1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Right Knee Disorder

The Veteran claims that his pre-existing right knee disorder was aggravated as a result of his active duty service.  He further alleges that he incurred a separate right knee disorder during service.  As such, the Veteran maintains he is entitled to service connection for a right knee disorder.  

As an initial matter, the Board notes that the record reflects current diagnoses of torn medial meniscus of the right knee with cartilaginous and osteocartilaginous loose bodies and chondromalacia of the patella; right anterior cruciate ligament reconstruction; and degenerative joint disease right knee as determined by the examiner who evaluated the Veteran in October 2013 and offered opinions in March 2015 and May 2016. 

The Veteran's STRs include an October 1974 Report of Medical Examination, performed at the time of his entrance to active duty, which reflects that his musculoskeletal system and lower extremities were normal upon clinical evaluation.  In fact, such only reflects a notation for "ortho consult for surgery R knee," in response to question 39, which requests identification for body marks, scars, and tattoos.  However, an October 22, 1974, letter from the Veteran's private physician shows that he was treated in January and February 1974 for a "torn medial meniscus of the right knee with cartilaginous and osteocartilaginous loose bodies and chondromalacia of the patella."  It was further noted that he improved postoperatively and was last seen in April 1974, at which time he was released to unrestricted activity.  The STRs also note that the Veteran had a right knee strain in August 1975 and medial collateral ligament tear in October 1977 secondary to a football injury.  Further, at his August 2014 Board hearing, the Veteran testified that his right knee popped out of the joint during basic training and again while he was stationed in Germany.  The Veteran underwent a separation examination in March 1978, at which time it was noted that he sustained numerous injuries to the right knee, but his musculoskeletal system and lower extremities were normal upon clinical evaluation.

After the completion of his active duty service, the Veteran enlisted in the National Guard.  His December 1979 enlistment examination report reflects his report of a history of a tricked or locked knee, and notes that he underwent knee surgery in 1973 and sustained a concussion and injuries to his clavicle as a result of a motorcycle accident in July 1979; however, he had no residuals of such reported complaints and treatment.  Further, his musculoskeletal system and lower extremities were normal upon clinical evaluation.

The Veteran reported that he continued to experience knee symptomatology after his active duty service.  In this regard, in a December 2003 progress note, he stated that his right knee has been popping in and out every other month since separation.  He reported that he did not seek medical care for his knee until his motorcycle accident in 1989.  In April 1989, the Veteran tore his anterior cruciate ligament (ACL) and sustained complex instability of the right knee secondary to a motorcycle accident.  He underwent ACL reconstruction of the right knee that same year.  Subsequently, in January 1993, the Veteran was involved in another motorcycle accident.  He sustained significant injury to his right knee, and ruptured his previously reconstructed ACL.  In March 1993, the Veteran underwent a right knee arthroscopy with complete lateral meniscectomy, anterior cruciate ligament debridement, partial synovectomy, and laser chondroplasty of the patellar chondromalacia.  Despite treatment, the Veteran continued to report chronic pain in his right knee.

As an initial matter, the Board finds that, as the Veteran's October 1974 entrance examination reflects that his musculoskeletal system and lower extremities were normal upon clinical evaluation, the presumption of soundness with regard to a right knee disorder attaches. See 38 C.F.R. § 3.304(b). Therefore, such may be rebutted only by clear and unmistakable evidence demonstrating that a disorder pre-existed service and was not aggravated by service. 

With regard to the first prong, in March 2015, the VA examiner opined that the diagnoses of torn medial meniscus of the right knee with cartilaginous and osteocartilaginous loose bodies and chondromalacia of the patella clearly and unmistakably preexisted the Veteran's service.  In support of such determination, the examiner noted that the October 1974 letter from the Veteran's physician documented the Veteran's pre-service right knee injury and subsequent repair.  With regard to the second prong, in May 2016, the VA examiner found that there was clear and unmistakable evidence that the Veteran's torn medial meniscus of the right knee with cartilaginous and osteocartilaginous loose bodies and chondromalacia of the patella did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  In support of such finding, the examiner noted that, while the Veteran sustained a right medial collateral ligament tear during service, such is an anatomically different portion of the knee.  As such, the examiner opined that a ligament tear does not cause an increase in the underlying pathology of the medial meniscus or chondromalacia of the patella.  

Further, the examiner determined that it is less likely than not that the Veteran's diagnosed anterior cruciate ligament reconstruction and degenerative joint disease of the right knee, which were found to not pre-exist his service, were causally related to such service.  With regard to the Veteran's right anterior cruciate ligament, the examiner noted that this injury was secondary to a motorcycle accident in 1989.  The examiner explained that there is no causal relationship between the Veteran's anterior cruciate ligament reconstruction and right medial collateral ligament strained because one ligament injury is not causal related to another different ligament.  In addition, the examiner noted that there is no documentation that the Veteran was seen again in follow up for a right medial collateral ligament complaint at any time following military service.  Regarding the Veteran's degenerative joint disease, the examiner noted that degenerative joint disease to a joint is causally related to trauma to that joint and not causally related to ligament injury to that joint.  The examiner further found that it was at least as likely as not that such disorder was causally related to his meniscus tear (joint trauma) and resulting surgery prior to military service. Therefore, the examiner found it less likely than not that the Veteran's degenerative joint disease of the right knee is causally related to his meniscus tear and resulting surgery prior to military service.  

The Board affords great probative weight to the foregoing VA opinions as they are predicated on a review of the record, to include the Veteran's STRs, post-service treatment records, and contentions.  The opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There are no contrary medical opinions of record. 

Moreover, with regard to the Veteran's degenerative joint disease of the right knee, the Board finds that such was first diagnosed in December 2003, over 25 years after his separation from active duty.  Additionally, while he has alleged a continuity of right knee symptomatology since his military service, no medical professional has related such complaints to a manifestation of arthritis within the Veteran's first post-service year.  Moreover, the May 2016 VA examiner determined that such disorder was at least as likely as not causally related to his meniscus tear (joint trauma) and resulting surgery prior to military service.  Therefore, presumptive service connection for arthritis of the right knee is not warranted. 
  
The Board has also considered the Veteran's lay statements asserting that his right knee disorder was caused or aggravated by his military service. However, the Board finds that the question regarding the potential relationship between the Veteran's diagnosed right knee disorders and any instance of his service to be complex in nature. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, while the Veteran is competent to describe his in-service experiences and current symptomatology, the Board accords his statements regarding the causation and/or aggravation of such disorder little probative value as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In the instant case, the question of causation and/or aggravation of his right knee disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the inner workings of the knee joint, and the resulting impact of the Veteran's in-service injuries on such joint.  Therefore, as the Veteran does not have the appropriate medical training and expertise to offer an opinion as to the etiology of his right knee disorder, his lay assertions in this regard have no probative value. 

Consequently, the Board finds that service connection for a right knee disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left Knee	 Disorder

As an initial matter, the Board notes that the evidence does not show, and the Veteran does not contend, that his left knee disorder had its onset during service, within one year of his service discharge, or is related to any aspect of his military service. He also does not contend that he had continuity of symptoms referable to his left knee since service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). Rather, the Veteran contends that his left knee disorder is caused or aggravated by the overcompensation for his right knee disorder. 

However, as discussed previously, the Veteran is not entitled to service connection for a right knee disorder.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for a left knee disorder.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his left knee disorder, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claims of entitlement to service connection for a left knee disorder as secondary to a right knee disorder is without legal merit.  Id.   

Consequently, the Board finds that service connection for a left knee disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left knee disorder, claimed as secondary to a right knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


	ORDER

Service connection for a right knee disorder is denied.

Service connection for left knee disorder, claimed as secondary to a right knee disorder, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


